Citation Nr: 0940308	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a bilateral hand 
disability.  

3.  Entitlement to service connection for diabetes mellitus, 
with peripheral neuropathy of the bilateral lower 
extremities, to include as secondary to a service connected 
disability.  

4.  Entitlement to service connection for obesity, to include 
as secondary to a service connected disability.  

5.  Entitlement to service connection for hypertension, to 
include as secondary to a service connected disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.
ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to 
July 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied entitlement to service connection for a weight 
problem, right and left hands, with pain, numbness, tingling, 
and cramping, hypertension, diabetes mellitus with peripheral 
neuropathy, bilateral lower extremities, and left and right 
knee arthritis.  

The issues have been re-characterized to comport to the 
evidence of record.  


FINDINGS OF FACT

1.  The preponderance of evidence is against a finding that 
the current bilateral knee disability is related to service. 

2.  There is no competent evidence that the Veteran currently 
has a bilateral hand disability.  

3.  Diabetes mellitus, with peripheral neuropathy of the 
bilateral lower extremities, was not diagnosed in service or 
for many years thereafter, and the preponderance of evidence 
is against a finding that the current diabetes mellitus is 
related to service or that it is secondary to a service-
connected disability.  

4.  The Veteran's obesity is not shown to be due to a disease 
or injury that was incurred or aggravated in service and is 
not a compensable disability in and of itself, nor is it 
secondary to a service-connected disability.  

5.  Hypertension was not diagnosed in service or for many 
years thereafter, and the preponderance of evidence is 
against a finding that the current hypertension is related to 
service or that it is secondary to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service, directly or presumptively.  38 U.S.C.A 
§§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2008).

2.  A bilateral hand disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008).

3.  Diabetes mellitus, with peripheral neuropathy of the 
bilateral lower extremities, was not incurred in or 
aggravated by service, directly or presumptively, nor is it 
caused or aggravated by a service-connected disability.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).
  
4.  Obesity was not incurred in or aggravated by service, nor 
is it caused or aggravated by a service-connected disability.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

5.  Hypertension was not incurred in or aggravated by 
service, directly or presumptively, nor is it caused or 
aggravated by a service-connected disability.  38 U.S.C.A §§ 
1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2005 and January 2006 and post-
adjudication notice by letter in July 2008.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

A medical examination was not provided regarding the 
existence or etiology of the claimed bilateral hand 
disability or obesity.  VA's duty to assist doctrine does not 
require that the Veteran be afforded a medical examination, 
however, because there is no competent evidence that the 
claimed bilateral hand disability currently exists or that 
obesity is a symptom of a disability related to service.  
See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 
3.159(c).  

A medical examination was not provided regarding the etiology 
of the claimed bilateral knee, diabetes mellitus, or 
hypertension disabilities.  VA's duty to assist doctrine does 
not require that the Veteran be afforded a medical 
examination, however, because there is no competent or 
credible evidence indicating an association between the in-
service knee injury and the current bilateral knee 
disabilities, and no documented evidence of the in service 
incurrence of, or treatment for, diabetes mellitus or 
hypertension, or any event, injury, disease, or exposure 
during service and the current diabetes mellitus or 
hypertension disabilities.  See, McLendon, 20 Vet. App. at 
82-83; Charles, 16 Vet. App. at 370; 38 C.F.R. § 3.159 (c).  

VA has obtained service treatment records (STRs) and assisted 
the Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claim file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection for Bilateral Knee, Diabetes Mellitus, 
and Hypertension Disabilities

The Veteran seeks service connection for a bilateral knee 
disability, diabetes mellitus, with peripheral neuropathy of 
the bilateral lower extremities, and hypertension.  The 
Veteran contends that he injured his knees in service and 
that his hypertension and diabetes mellitus with peripheral 
neuropathy are secondary to his weight gain and obesity.  

Where certain chronic diseases, including arthritis, diabetes 
mellitus, and hypertension, become manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran currently has bilateral knee, diabetes mellitus, 
with peripheral neuropathy of the bilateral lower 
extremities, and hypertension disabilities.  October 2003 VA 
treatment records note an assessment of osteoarthritis, right 
knee.  January 2006 private treatment records note that the 
Veteran has severe osteoarthritis of the knees.  A February 
2006 private medical opinion notes that the Veteran has a 
long history of arthritis in his knees.  September 1992 
private treatment records note a diagnosis of diabetes 
mellitus, controlled.  May 2007 private treatment records 
note that the Veteran has type II diabetes complicated by 
peripheral neuropathy, and private treatment records dated in 
April 2008 note assessments of diabetes mellitus and 
peripheral neuropathy.  March 2005 private medical records 
note an assessment of hypertension, well controlled, and 
September 2005 private medical records note an assessment of 
hypertension, uncontrolled.  

STRs do not indicate that the Veteran had any complaints of, 
or treatment for, diabetes mellitus, peripheral neuropathy, 
or hypertension disabilities while in service.  STRs dated in 
May 1981 do note an assessment of left knee strain.  Clinical 
evaluations of the Veteran's lower extremities in October 
1975, November 1979, and January 1984, however, revealed that 
they were normal.  The Veteran's July 1986 separation 
examination notes that clinical evaluation revealed that the 
Veteran had mild to moderate edema of the right leg and 
erythemea and swelling of the right calf, but no diagnoses 
regarding either of the Veteran's knees were made.  Clinical 
evaluations of the Veteran's heart, vascular system, 
endocrine, and neurologic systems in October 1975, November 
1979, January 1984, and July 1986 revealed that they were 
normal.  Likewise, urinalysis and blood pressure testing were 
conducted during the October 1975, November 1979, January 
1984, and July 1986 examinations and no diagnoses of diabetes 
mellitus or hypertension were made.  

Personnel records do not indicate that the Veteran served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 1116(a).  Likewise, in his November 2005 service connection 
claim form the Veteran noted that he did not serve in 
Vietnam, and the Veteran has not subsequently contended that 
he served in Vietnam.  Thus, he is not entitled to a 
presumption of Agent Orange exposure in-service pursuant to 
38 C.F.R. §§ 3.307 and 3.309(e).  

In addition to there being no evidence of treatment for 
diabetes mellitus, with peripheral neuropathy of the 
bilateral lower extremities, and hypertension disabilities 
during service, and regardless of whether the Veteran had an 
in service strain to his left knee or edema of the right leg 
during service, there is no medical evidence indicating that 
the current bilateral knee, diabetes mellitus, with 
peripheral neuropathy of the bilateral lower extremities, and 
hypertension disabilities are related to any event, injury, 
or disease during service.   

The favorable evidence consists of the Veteran's contention 
that his current bilateral knee, diabetes mellitus, with 
peripheral neuropathy of the bilateral lower extremities, and 
hypertension disabilities are related to service or to a 
service connected disability.

The unfavorable evidence consists of the fact that the first 
contemporaneous medical evidence of any of the Veteran's 
claimed disabilities of record is more than 6 years after the 
Veteran was discharged from active service.  The passage of 
more than 6 years before any evidence of the disability is of 
record weighs heavily against a finding that such disability 
is related to service on a direct basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Veteran contends that his diabetes mellitus with 
peripheral neuropathy and his hypertension are related to his 
obesity and weight gain.  Service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a); 
see also Reiber v. Brown, 7 Vet. App. 513 (1995).  As noted 
above, the Veteran is not service connected for obesity and 
has no service connected disabilities.  Thus, the Veteran 
cannot be granted service connection for his current diabetes 
mellitus or hypertension disabilities on a secondary basis 
because he has no service connected disabilities.  See 38 
C.F.R. § 3.310(a).  

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believes that his bilateral knee, 
diabetes mellitus, with peripheral neuropathy of the 
bilateral lower extremities, and hypertension disabilities 
are related to service or to a service connected disability.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis or etiology of his 
claimed disabilities and his views are of no probative value.  
And, even if his opinions were entitled to be accorded some 
probative value, they do not outweigh the evidence of record, 
which shows that the Veteran's bilateral knee, diabetes 
mellitus, with peripheral neuropathy of the bilateral lower 
extremities, and hypertension disabilities did not develop 
for many years after service.  See Jandreau, 492 F.3d 1372; 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  

The first contemporaneous medical evidence of diagnoses of 
arthritis of the knees, diabetes mellitus, and hypertension 
are well after the one-year presumptive period from discharge 
from service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

The preponderance of the evidence is against the claimed 
bilateral knee, diabetes mellitus, with peripheral neuropathy 
of the bilateral lower extremities, and hypertension 
disabilities; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

II.  Service Connection for a Bilateral Hand Disability and 
Obesity 

The Veteran seeks service connection for a bilateral hand 
disability and obesity.  The Veteran contends that his 
problems with his hands may or may not be related to problems 
he had with his hands during service, but that his current 
bilateral hand disability is related to neuropathy caused by 
diabetes.  He also contends that his weight problems began 
during service when he had problems with his ankles and was 
confined to one level of the ship.  

The medical evidence of record does not show a current 
diagnosis related to either of the Veteran's hands.  STRs 
dated in October 1973 note that the Veteran complained of a 
burning sensation in both hands, June 1977 STRs note that the 
Veteran complained of a burning feeling in his fingertips and 
buttocks after taking medication, and July 1986 STRs note 
that the Veteran has an extensive history of allergies and 
that he had a history of burning on the buttock, hands, and 
right leg; an assessment of "allergic reaction, contact?" 
was given.  

There is no medical evidence of record indicating that the 
Veteran has been diagnosed with current conditions related to 
either of his hands.  Although there are numerous private 
medical records indicating that the Veteran has peripheral 
neuropathy involving his lower extremities and various 
diabetic foot conditions, there is no medical evidence 
indicating that he has any diagnosis of, or treatment for, 
neuropathy or any other condition involving his hands.  

Regardless of the fact that the Veteran had complaints and 
treatment for a burning sensation of his hands during 
service, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinkski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Furthermore, pain, numbness, 
tingling, or cramping alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Regarding, his service connection claim for obesity, VA and 
private treatment records show that the Veteran has been 
assessed with obesity, and his STRs reflect that in February 
1983 the Veteran weighed 288 pounds and that he was given a 
diagnosis of exogenous obesity.  "Exogenous obesity" means 
obesity due to overeating.  See Dorland's Illustrated Medical 
Dictionary 1329 (24th ed., 1994).  The Board observes that a 
disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Obesity is generally considered to be a clinical finding that 
is not a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. at 282; Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability...").  The Veteran has 
not identified or produced any evidence, medical or 
otherwise, that would tend to show a current disability 
characterized by obesity that is due to a disease or injury 
that was incurred in service.  If the Veteran's obesity was 
shown to be due to a disease or injury incurred or aggravated 
in service, the underlying disease or injury would be 
service-connected, and the obesity, as a sign or symptom of 
the disease or injury, would be considered in rating the 
underlying disease or injury, as appropriate.  

Similarly, the Board notes the Veteran's contentions that his 
obesity is secondary to an ankle condition incurred during 
service.  38 C.F.R. § 3.310(a); see also Reiber, 7 Vet. App. 
at 513.  The Veteran is not service connected for a right or 
left ankle disability and has no service connected 
disabilities.  Thus, the Veteran cannot be granted service 
connection for his current obesity on a secondary basis 
because he has no service connected disabilities.  See 38 
C.F.R. § 3.310(a).  

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believe that he has a bilateral 
hand disability or that his obesity resulted from an in 
service injury to his ankles.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
diagnosis of his claimed bilateral hand disability or as to 
whether obesity is related to a disability incurred during 
service and his views are of no probative value.  And, even 
if his opinions are entitled to be accorded some probative 
value, they do not outweigh the evidence of record, which 
shows that the Veteran does not currently have a disability 
involving either of his hands and that his obesity is not a 
symptom of an underlying disease or injury related to 
service.  See Jandreau, supra; Buchanan, supra.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
a bilateral hand disability and obesity is not warranted.  
Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for a bilateral hand 
disability is denied.  

Entitlement to service connection for diabetes mellitus, with 
peripheral neuropathy of the bilateral lower extremities, to 
include as secondary to a service connected disability, is 
denied.  

Entitlement to service connection for obesity, to include as 
secondary to a service connected disability, is denied.  

Entitlement to service connection for hypertension, to 
include as secondary to a service connected disability, is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


